PIERCE, Judge (Ret.).
By opinion filed in and by this 2nd District Court on July 7, 1971 (250 So.2d 333) we reversed the conviction of appellant Kenneth Ray Wright of first degree murder upon the principal ground that admission into evidence at the trial over objection of Wright of certain colored photographs was prejudicial error.
On July 19, 1972, upon review by writ of certiorari, the Supreme Court of Florida, in an opinion reported in 265 So.2d 361, quashed this Court’s said judgment of reversal and remanded the cause back to' this Court “for further proceedings not inconsistent with this [the Supreme Court’s] opinion.”
Upon the original submission of the case upon appeal to this Court, numerous alleged errors were raised and argued. This Court considered and discussed in detail only two of said alleged errors, (1) the admission of the colored photographs in evidence and (2) the refusal of the trial Judge to give the jury certain requested charges having to do with felony-murder offenses. The Supreme Court in its opinion held against this Court on both points.
After the lodging in this 2nd District Court of the Supreme Court’s judgment of quashal aforesaid, we considered it our duty to re-examine the assignments of error and contentions made thereon by appellant Wright in his original appeal to this Court other than the two points aforesaid on which this Court based its reversal. We have accordingly reconsidered such points heretofore raised on behalf of appellant Wright not heretofore referred to in our previous opinion. We find such contentions to be without merit and therefore not reversible.
The foregoing disposes of all contentions heretofore presented to this Court for reversal of the judgment and sentence of the trial Court appealed here. Said judgment so appealed is therefore affirmed and the mandate of this Court is directed to be transmitted forthwith to the trial Court.
So ordered.
MANN, C. J., and LILES, J., concur.